Citation Nr: 1210674	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a left knee injury with healed lacerations.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  In both March and June 2003, the RO found that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim.  

Finding that new and material evidence had been received, the Board remanded the claim on appeal in September 2005 so that additional development of the evidence could be accomplished.  In April 2006, the Board again remanded the claim so that additional development of the evidence could be undertaken.  

In October 2006, the Board denied the claim for service connection for residuals of a left knee injury with healed lacerations.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, in a December 2008 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board.  

In August 2010, the Board again denied the claim for entitlement to service connection for residuals of a left knee injury with healed lacerations.  The Veteran appealed the Board's August 2010 Board decision to the Court.  In a May 2011 Order, the Court vacated the August 2010 Board decision and remanded the matter to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (JMR).  

Pursuant to the April 2011 JMR, the Board remanded the matter to obtain a medical opinion regarding whether the Veteran's pre-existing left knee disorder was aggravated by an in-service injury.  The Veteran was afforded a VA examination in November 2011, and the VA examiner rendered an opinion that the Veteran's pre-existing left knee injury was not aggravated by service.  For the reasons stated below, the Board finds that this VA examination is inadequate and the matter must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Following the April 2011 JMR, the Board remanded the matter for the Veteran to be scheduled for a VA examination and to obtain a medical opinion regarding his left knee disability.  The October 2011 Board remand specifically requested that a VA examiner should acknowledge review of the complete claims file, to specifically include review of Dr. S.'s (private physician) February 2004 letter, and provide an opinion  as to whether a pre-existing knee condition was aggravated by service.  
The Veteran was afforded a VA examination in November 2011 to evaluate whether the Veteran's residuals of a left knee injury were aggravated by his service.  To that end, if VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A sufficient rationale and supporting explanation need to be provided that address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

During the November 2011 VA examination, the examiner indicated review of the claims file, to include all records in the Veteran's claims file.  The examiner took the Veteran's oral history which included the assertion that the Veteran suffered from a "torn ligament" after a fall in basic training.  The Veteran denied having any knee problem prior to his military service but provided that he underwent a surgery in 1968 at the Madigan base for repair of one of the ligaments and spent six weeks in a long-leg cast and underwent physical therapy.  The Veteran indicated continued problems with pain, locking, and giving out and noted constant pain since service separation.  

The Veteran was diagnosed with degenerative changes and patella baja of the bilateral knees.  The November 2011 examiner noted that while the Veteran adamantly denied any pre-existing disorder, it was determined that he had a prior injury.  The examiner then indicated that the Veteran's patella baja was not a consequence of any injury.  Later in the opinion, the examiner indicated that the Veteran's patella baja was pre-existing.  The examiner noted that patella baja can overload the patelloffemoral joint and cause degenerative changes which are also noted during this examination.  The examiner then provided that the degenerative changes at his patellofemoral joints were not advanced beyond what was expected of someone of the Veteran's age and had not developed beyond the natural progression.  The examiner opined that the Veteran's current left knee disability was not aggravated by service and indicated that the Veteran could have experienced the same symptoms whether or not he was in the military.  

The Board finds that this medical opinion is inadequate for the following reasons, and therefore the matter must be remanded to obtain a clarifying opinion.  Specifically, the Veteran's May 1968 Report of Medical History indicates "trick" or locked knee, and the Veteran noted that he had had stitches in the left leg prior to service enlistment.  The examiner noted the knee was stable.  In service treatment notes dated in July 1968, the Veteran provided that he had a disease of the left knee during his civilian life.  During the July 1968 orthopedic consultation, the examiner noted that the Veteran had a three year history of intermittent locking and pain of the left knee joint attributed to football and that the Veteran had spent the previous summer (1967) on crutches.  He was diagnosed with a torn left medial meniscus ligament.  A July 1968 clinical record indicates that the Veteran had a pre-existing knee disorder and recommended service discharge for a condition that existed prior to service.  The July 1968 separation physical examination indicates "tear, old medial meniscus, left."  Despite the extensive service treatment records documented a pre-service injury, the November 2011 VA examination does not mention the Veteran's specific assertions of pre-service left knee problems due to football.  As such, it is unclear whether the examiner actually reviewed the service treatment records or merely relied on the Veteran's subjective medical history.  

Further still, the examiner does not appear to have taken the following lay statements into consideration when providing his medical opinion.  It is noted that the examination report does include notations of the Veteran's statements made during the examination.  However, the examiner did not comment on the Veteran's May 1968 service enlistment examination report which noted normal lower extremities but where the Veteran indicated having a "trick" or locked knee and having 34 stitches in his leg.  

In the December 1968 orthopedic examination, the Veteran indicated that he started experiencing left knee pain at age 15 where he had sustained a cut to the inner side of his left upper tibia.  The Veteran also indicated that when he was 15 or 16 his knee was examined but denied any left knee difficulties prior to service.  He indicated that after service enlistment his knee became sore and painful.  In a May 1970 statement, the Veteran indicated that strenuous physical activity during in-service recreation time aggravated his pre-service leg condition.  He noted that he played a lot of football during service which caused his leg to become painful and stiff.  In a July 1986 statement, the Veteran indicated that he was required to run and carry extra weight which aggravated his left knee symptoms.  

Again, while the VA examiner noted the Veteran's lay assertions taken during the VA examination, the examiner did not mention the Veteran's lay statements made throughout his appeal.  The examiner also did not comment on the positive private medical opinions from Dr. S. dated in January 2004 and February 2004 as required in the October 2011 Board Remand.  These problems show deficiencies in the VA examination report.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury during service).  Stegall v. West, 11 Vet. App. 268.  On remand, the VA examiner is not only asked to discuss the Veteran's statements made during the VA examination but also the lay statements found throughout the claims file indicating that his left knee disorder became worse during his service.  It would also be helpful if the examiner commented on Dr. S.'s (the Veteran's private treating physician) medical opinions dated in January 2004 and February 2004.  

In rendering an opinion as to the nature and etiology of the Veteran's left knee disorder, to include whether it was caused or aggravated by his service, the examiner must consider all available evidence and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  The Board finds that the November 2011VA examination is inadequate, and the matter must be remanded for a clarifying opinion.  

Accordingly, the case is REMANDED for the following action:

1. The claims files should be forwarded to the VA physician who examined the Veteran in November 2011.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After review of the entire record, including a copy of this Remand and the October 2011 Remand, the examiner should provide an opinion as to whether it is clear that the Veteran's knee disorder was not aggravated by service.  The examiner should note that it has been determined that the Veteran's left knee disorder existed prior to service.  

In rendering this medical opinion, the examiner is asked to cite to the service treatment records, to include the May 1968 report of medical history which indicates the Veteran having a "trick" or locked knee and receiving 34 stitches to his leg.  The examiner is also asked to review the treatment records dated in July 1968 which indicate that the Veteran had injured his left knee prior to service and was diagnosed with "tear, old medial meniscus, left."  The examiner is also asked to comment on the private medical evidence from Dr. S. dated in January 2004 and February.  Finally, the examiner is asked to comment on the Veteran's competent lay statements noted above which indicate that his left knee became worse during service.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

